      Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 1 of 19




                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS


FELICIA A. JEFFERSON,                             )
                                                  )
                                 Plaintiff,       )
                                                  )
v.                                                )      Case No. 18-2620-KHV
                                                  )
AMSTED RAIL COMPANY, INC.,                        )
                                                  )
                                 Defendant.       )

                                              ORDER

        Before the court is defendant’s third motion to impose sanctions based on plaintiff’s

continued failure to fully comply with discovery requests, discovery orders, and orders

requiring her participation in submitting a proposed pretrial order (ECF No. 43). Defendant

seeks dismissal of plaintiff’s claims with prejudice or, alternatively, an award of attorneys’

fees and costs.

        As recapped below, plaintiff, who is proceeding pro se and in forma pauperis, has

developed a pattern in this case of complying a little, but never fully or enough, with the

court’s orders and defendant’s discovery requests. Given plaintiff’s pro se status, the court

thus far has declined to impose sanctions, opting instead on a conservative approach of

counseling plaintiff—both in person and in written orders—on her specific duties in

complying with discovery and court orders. But plaintiff’s intentional inaction in this case

(even if not accompanied by wrongful intent) has reached the point where it is costing

defendant a significant amount in attorneys’ fees, is consuming a considerable amount of

the court’s time, and is delaying the legal process and resolution of this case. Because


O:\ORDERS\18-2620-KHV-43.DOCX
      Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 2 of 19




warning plaintiff has proven ineffective, the court now grants, in part, defendant’s motion

for sanctions. The severe sanction of case dismissal is not warranted (at least, not at this

juncture), but the lesser sanction of a fee award is imposed.

       I.     Background

       Plaintiff’s violations in this case are well documented on the record, but the court

highlights some events here for the reader’s convenience:

• The scheduling order required the parties to submit confidential settlement reports by

    April 12, 2019 (ECF No. 15 at 3). Plaintiff ignored this order and did not submit her

    report (see ECF No. 23).

•   Defendant served interrogatories, requests for production of documents, and requests

    for admission on April 4, 2019. Plaintiff failed to respond, and defendant was forced

    to file a motion to compel the discovery on June 11, 2019 (ECF No. 28). Only after the

    motion was filed did plaintiff serve deficient responses to the discovery requests on

    June 14, 2019 (ECF No. 29). Plaintiff filed no response to the motion to compel.

• On June 26, 2019, the court ordered plaintiff to address the alleged deficiencies in her

    responses to the interrogatories and requests for admission and, by July 10, 2019, to

    respond fully to the requests for production of documents (ECF No. 30). Plaintiff failed

    to comply with this order: as of July 12, 2019, she had produced no more than a handful

    of documents and had not adequately supplemented her interrogatory responses (see

    ECF No. 35).




                                             2
     Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 3 of 19




• Defendant then filed a second motion to compel, which requested sanctions (ECF No.

   32). Plaintiff filed no response to the motion. On July 23, 2019, the court granted the

   motion, stating:

         Plaintiff is hereby ORDERED that by August 6, 2019, she must produce
         to defendant all requested documents in her possession, custody, or
         control, without objection, and must fully answer Interrogatory Nos. 2, 3,
         7, and 9. It is important that plaintiff meet this August 6, 2019 deadline
         so defense counsel has adequate time to prepare for plaintiff’s deposition
         scheduled for August 8, 2019 (ECF No. 35 at 2, emphasis in original).

   But at the time, the court declined to impose sanctions, opting instead to give plaintiff

   her “first warning” that sanctions, including dismissal, were likely should she fail to

   comply with the discovery order or stymy the completion of discovery:

         At this time, the court declines to impose sanctions upon plaintiff, who is
         proceeding pro se and in forma pauperis. The court cautions plaintiff,
         however, that if she fails to comply with this discovery order or otherwise
         stymies the completion of discovery (including the taking of her
         deposition) for any unjustifiable reason, the court likely will impose
         sanctions. These sanctions could include dismissal of plaintiff’s claims
         and/or the requirement that she pay the attorney fees and expenses
         incurred by defendant (ECF No. 35 at 2).

    Plaintiff failed to produce any documents or supplemental interrogatory responses by

    the deadline.

• Plaintiff appeared for her deposition on August 8, 2019. During the deposition, plaintiff

   produced hard-copy documents and forwarded e-mails to defense counsel responsive

   to defendant’s discovery requests.     Plaintiff stated she had additional responsive

   documents that she would provide “momentarily” (see ECF No. 44-1 at 3-4).




                                             3
     Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 4 of 19




• But plaintiff never produced the additional documents, nor did she supplement her

   interrogatory responses. So, on August 19, 2019, defendant filed a motion for sanctions

   (ECF No. 38).

• Pursuant to the scheduling order (ECF No. 15), as modified (ECF No. 37), the parties

   were required to submit a jointly proposed pretrial order by August 23, 2019. Plaintiff

   violated this order by failing to participate in the drafting and submission of a proposed

   pretrial order.

• On August 27, 2019, the undersigned U.S. Magistrate Judge, James P. O’Hara,

   convened a status conference to discuss plaintiff’s missed deadlines and the allegations

   in defendant’s motion for sanctions. During the conference, the court again reminded

   plaintiff of her discovery obligations and her obligations to meet court-set deadlines.

   Plaintiff asked, and the court answered, questions about the specific steps that she must

   follow under the Federal Rules of Civil Procedure. The court then denied defendant’s

   motion for sanctions without prejudice to refiling and, as noted in the written amended

   scheduling order filed the same day, “cautioned plaintiff that this was her ‘final

   warning,’ and stated if she fails to comply with the deadlines set out below, the

   undersigned would almost certainly require her to pay defendant’s attorney fees

   and recommend that the case be dismissed with prejudice.” (ECF No. 42 at 2,

   emphasis in original). The court then reset the discovery deadline to September 17,

   2019, for plaintiff to (1) produce “a written response to each and every document

   request served by defendant,” (2) produce “all outstanding responsive documents that

   are in her custody, possession, or control without asserting any objection,” and (3)
                                           4
       Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 5 of 19




     “supplement her answers to Interrogatory Nos. 2, 3, 7, and 9, and . . . sign her answers

     under oath.” (Id. at 2-3). The court also reset the deadline for submission of a “jointly

     proposed draft” pretrial order to September 23, 2019 (Id. at 3).

         II.   Plaintiff’s Failure to Heed the “Final Warning” and
               the Current State of Discovery

         Defendant filed the instant motion for sanctions on September 20, 2019, asserting

plaintiff still had not complied with any part of the court’s August 27, 2019 order requiring

that she produce written responses to document requests, supplement her document

production, and supplement her answers to Interrogatory Nos. 2, 3, 7, and 9, all by

September 17, 2019. Plaintiff responded that defendant’s motion was filed prematurely

because the court gave her “until September 23, 2019 to comply with Defendant’s

Discovery Request” and, indeed, she “complied with discovery requirements” on that

date.1 Plaintiff’s argument fails for at least two reasons. First, the court’s order clearly set

September 17, 2019, not September 23, 2019, as the deadline for plaintiff to produce

discovery, thereby making plaintiff’s production on September 23, 2019 late. Secondly,

and more importantly, even if plaintiff’s discovery production had been timely, it was

nonetheless incomplete. Plaintiff’s certificate of service states plaintiff served her written

responses to defendant’s document requests (as well as answers to requests for admission),

but it says nothing about completing her document production or supplementing her




1
    ECF No. 47 at 2.
                                               5
       Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 6 of 19




answers to interrogatories.2 The still-incomplete status of this discovery is discussed

further below.

        Additionally, plaintiff failed to satisfy the court’s August 27, 2019 order requiring

submission of a proposed pretrial order.         On September 23, 2019, defense counsel

submitted defendant’s version of a proposed pretrial order as an attachment to an e-mail.

The body of the e-mail stated counsel had sent a copy of defendant’s draft to plaintiff on

September 20, 2019, but that, beyond acknowledging the September 23, 2019 submission

deadline, plaintiff provided no feedback, edits, or consent to submit the draft. Plaintiff did

not submit her own version of a proposed pretrial order to the court.3

        Despite plaintiff’s clear failure to comply with the deadlines set in the court’s

discovery order, briefing on the instant motion (which includes a sur-reply and a sur-sur-

reply), indicates plaintiff has taken some further steps to fulfill her discovery obligations.4



2
    ECF No. 46.
3
  On September 24, 2019, the undersigned’s staff sent an e-mail and left a voicemail for
plaintiff, attempting to schedule a telephone status conference for that day at 1:30 p.m.
Plaintiff responded the following morning, September 25, 2019, stating she was “available
at 1:30 pm” (presumably on September 25, 2019). The undersigned’s staff then again
attempted to reach plaintiff by e-mail and telephone (leaving a second voicemail) to arrange
a status conference, with no success. Plaintiff did eventually call the court at about 3:00
p.m. on September 25, 2019, but did not offer an explanation for her failure to participate
in drafting the proposed pretrial order. Plaintiff did explain, however, that she works nights
and thus sleeps until mid-afternoon, during which time she does not respond to e-mails or
telephone calls.
4
 Plaintiff’s response vaguely states that “she has recently obtained the assistance necessary
to effectively prosecute this action.” ECF No. 47 at 1-2. But her sur-reply attributes her
actions (or inactions) to the fact that “[h]er pro se status frustrates her ability to respond to
discovery like a trained lawyer.” ECF No. 51 at 1. Plaintiff can’t have it both ways. To
the extent an attorney is assisting plaintiff (whether on a paid or unpaid basis), the attorney
                                                6
        Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 7 of 19




There is no dispute, for example, that plaintiff produced written responses to defendant’s

document requests on September 23, 2019. Nor is there any dispute that plaintiff produced

additional, new documents on that date. But plaintiff’s pattern of producing some, but not

all, of the required discovery continued.

         First, in responding to defendant’s 22 document requests, on September 23, 2019,

plaintiff produced documents in folders she designated as corresponding to Request Nos.

2, 4, 6, and 7, a folder of pay stubs, and a folder labeled “medical.”5 Although plaintiff’s

written responses indicated she had produced or made available for inspection and copying

documents in response to all 22 requests, plaintiff hasn’t indicated which documents

correspond to Request Nos. 1, 3, 5, or 8-22.6 Defendant does not discuss each of these

requests, but notes, as an example, that plaintiff has not produced documents responsive to

Request Nos. 3, 7, and 8 about her employment before and after her employment with

defendant.7 Plaintiff’s only response to this argument is that she “concedes that she may

have not provided the documents in an organized fashion.”8 This explanation obviously

isn’t sufficient to meet plaintiff’s discovery obligations and the court’s specific directive




is required to enter an appearance on the record, and the court will no longer apply the
more liberal standards applicable to pro se pleadings.
5
    ECF No. 54-1, Declaration of R. Evan Jarrold.
6
 See ECF No. 48 at 3, and ECF No. 54-1. Plaintiff has not countered defendant’s assertions
on this point.
7
    ECF No. 48 at 3.
8
    ECF No. 51 at 1.
                                             7
        Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 8 of 19




in its August 27, 2019 order that plaintiff “organize the documents in file folders labeled

with their corresponding request number.”9

         Second, the court finds plaintiff has failed to supplement her responses to

Interrogatory Nos. 2, 3, 7, and 9, despite the court ordering her to so do no less than three

times. After defendant noted this omission in its reply brief, plaintiff addressed it in her

sur-reply only with the conclusory statement that “Defendant has been provided with the

Requested Interrogatory Answers.”10 Plaintiff cites nothing in support of her statement,

such as a certificate of service or an affidavit. Defendant, however, has submitted evidence

of the contrary. The declaration of its counsel, R. Evan Jarrold, states that at no time since

serving her original interrogatory responses in June 2019 has plaintiff served any

supplemental responses.11 It’s therefore clear that discovery remains incomplete as to

plaintiff’s document production and answers to interrogatories.

         III.   Sanctions

         The question now is what should be done to sanction plaintiff’s past and continuing

violations of the court’s discovery orders and rules. Defendant argues that “dismissal is

the only appropriate remedy,”12 but alternatively requests plaintiff be ordered to pay its

attorneys’ fees and costs incurred in preparing its motions to compel and motion for




9
    ECF No. 42 at 3.
10
     ECF No. 51 at 1.
11
     ECF No. 54-1.
12
     ECF No. 48 at 3.
                                              8
           Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 9 of 19




sanctions.13 Plaintiff counters that her shortcomings do not rise to the level justifying

dismissal and that a “monetary sanction would also be draconian.”14 She requests instead

that the court “direct[] the parties to resolve the discrepancy between themselves.”15

            The Federal Rules of Civil Procedure recognize that sometimes it may be necessary

for the court to dismiss an action as a sanction for a plaintiff’s failure to prosecute a case,

participate in discovery, or comply with court orders.16 The Tenth Circuit has directed,

however, that dismissal is a severe sanction that should only be used when lesser sanctions

would be ineffective.17 In other words, dismissal is a “weapon of last, rather than first,

resort.”18 Due process requires that dismissal be based on willful discovery violations or

intentional noncompliance with a court order rather than a party’s inability to comply.19


13
     Id. at 5.
14
     ECF No. 51 at 2.
15
     Id.
16
  See, e.g., Fed. R. Civ. P. 16(f)(1)(C) (“On motion or on its own, the court may issue any
just orders, including those authorized by Rule 37(b)(2)(A)(ii)–(vii), if a party . . . fails to
obey a scheduling or other pretrial order.”); Fed. R. Civ. P. 37(b)(2)(A)(v) (“If a party . . .
fails to obey an order to provide or permit discovery . . . the court where the action is
pending may issue further just order. They may include the following: . . . dismissing the
action or proceeding in whole or in part.”); Fed. R. Civ. P. 41(b) (“If the plaintiff fails to
prosecute or to comply with these rules or a court order, a defendant may move to dismiss
the action or any claim against it.”).
17
  Jones v. Thompson, 996 F.2d 261, 265 (10th Cir. 1993); Ehrenhaus v. Reynolds, 965
F.2d 916, 921 (10th Cir. 1992).
18
  Meade v. Grubbs, 941 F.2d 1512, 1520 n.6 (overruled in part on other grounds) (10th
Cir. 1988); see also Jones, 996 F.2d at 264–65 (it was not until discovery deadlines had
been continued seven times, plaintiffs continually failed to appear for depositions, and
plaintiffs failed to pay attorneys’ fees despite a court order, that case was dismissed).
19
  Archibeque v. Atchison, Topeka and Santa Fe Ry. Co., 70 F.3d 1172, 1174 (10th Cir.
1995).
                                                9
       Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 10 of 19




The Tenth Circuit has defined willful noncompliance as “any intentional failure as

distinguished from involuntary noncompliance. No wrongful intent need be shown.”20

         To determine whether a plaintiff’s discovery violations and/or noncompliance with

court orders warrants dismissal as a sanction, the court must weigh the five factors set out

by the Tenth Circuit in Ehrenhaus v. Reynolds: (1) the degree of actual prejudice to the

defendant; (2) the amount of interference in the judicial process; (3) the culpability of the

plaintiff; (4) whether the court warned the plaintiff that noncompliance likely would result

in dismissal; and (5) whether lesser sanctions would be appropriate and effective.21 This

list of factors is non-exhaustive, and the factors are not necessarily weighted equally.22

Dismissal is warranted only when aggravating factors outweigh the judicial system’s

“strong predisposition to resolve cases on their merits.”23

         In analyzing the Ehrenhaus factors in this case, the court must consider plaintiff’s

pro se status. The court should avoid denying plaintiff access to the court for mistakes

resulting from her lack of knowledge or experience with the court system.24 On the other




20
   In re Standard Metals Corp., 817 F.2d 625, 628–29 (10th Cir. 1987) (quoting Patterson
v. C.I.T. Corp., 352 F.2d 333 (10th Cir. 1965)).
21
     965 F.2d at 920–21.
22
  Trevizo v. DG Retail, L.L.C., No. 14-1028, 2015 WL 134301 at *2 (D. Kan. Jan. 9, 2015)
(citing Anthony v. Alorica, Inc., Nos. 08-2437 & 08-2438, 2009 WL 4611456, at *5 (D.
Kan. Dec. 4, 2009).
23
  Davis v. Miller, 571 F.3d 1058, 1061 (10th Cir. 2009) (quoting Ehrenhaus, 965 F.2d at
921); Rogers v. Andrus Transp. Servs., 502 F.3d 1147, 1152 (10th Cir. 2007).
24
  Ehrenhaus, 965 F.2d at 921 n.3 (“Particularly in cases in which a party appears pro se,
the court should carefully assess whether it might appropriately impose some sanction
                                          10
       Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 11 of 19




hand, the court is mindful that pro se litigants must follow the same rules of procedure

governing other litigants.25 As discussed below, after weighing the Ehrenhaus factors in

whole, the court does not believe the extreme sanction of dismissal is warranted, at least at

this time.

         The degree of actual prejudice to the defendant. Turning to the first factor,

defendant clearly has been prejudiced in that it has had to devote significant resources,

including time, expense, and attorneys’ fees, in a case that has made little progress since it

was filed. Defendant was forced to expend time and money to file two motions to compel.

Then, due to plaintiff’s failure to comply with discovery, the court convened a status

conference that defendant incurred attorneys’ fees to attend. “The fact that the plaintiff is

acting pro se and, therefore, is not incurring similar expenses only compounds the

situation.”26 Defendant was forced to depose plaintiff without the benefit of complete

written discovery responses. Finally, plaintiff’s failure to submit a proposed pretrial order




other than dismissal, so that the party does not unknowingly lose its right of access to the
courts because of a technical violation.”).
25
  Black v. Larimer Cnty., 722 F. App’x 763, 766 (10th Cir. 2018); Norouzian v. Univ. of
Kan. Hosp. Auth., 438 F. App’x 677, 680 (10th Cir. 2011) (citing Garrett v. Selby Connor
Maddux & Janer, 425 F.3d 836, 840 (10th Cir.2005)); Creative Gifts, Inc. v. UFO, 235
F.3d 540, 549 (10th Cir. 2000).
26
     DeFoe v. Sprint/United Mgmt., Co., 196 F.R.D. 392, 394 (D Kan. 2000).
                                             11
        Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 12 of 19




led the court to vacate all pending deadlines, thus delaying resolution of the case for

defendant.27 The first Ehrenhaus factor weighs in favor of dismissal.

          The amount of interference in the judicial process. Plaintiff’s conduct also has led

to otherwise unnecessary judicial intervention. The court has had to repeatedly address

plaintiff’s non-compliance and defendant’s corresponding motions to compel. Because

defendant has not received the discovery to which it’s entitled, the court has had to extend

deadlines. Plaintiff’s discovery delays and failure to respond to court orders—such as

failing not once, but twice, to follow orders that she participate in drafting a final pretrial

order, has hindered the judicial process.28 It has “impact[ed] the court’s ability to manage

its docket and move forward with the case[] before it.”29 The second factor supports

dismissal.

          The culpability of the litigant. Under the third factor, the court considers plaintiff’s

culpability. Plaintiff is proceeding pro se and thus cannot claim her noncompliance is the

fault of her attorney; 30 she is responsible for her own actions.31 Plaintiff first contends she

is not fully culpable for her discovery delays because between June 14, 2019, and August



27
   See Jones, 996 F.2d at 264–65 (affirming dismissal of action in part because plaintiff’s
conduct, including failure to submit a proposed pretrial order, caused delay and increased
attorneys’ fees).
28
     DeFoe, 196 F.R.D. at 394.
29
     Davis, 571 F.3d at 1062.
30
   It is possible, as mentioned in footnote 4 of this order, that plaintiff may have recently
obtained counsel. But even if this is so, the vast majority of the noncompliance addressed
in the instant motion occurred when plaintiff was acting on her own behalf.
31
     DeFoe, 196 F.R.D. at 394–95.
                                                 12
     Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 13 of 19




29, 2019, “Defendant possessed the only hard copies of material necessary for preparation

of Plaintiff’s discovery responses.”32      This situation occurred because plaintiff had

produced to defendant the original version of certain documents in her possession and did

not retrieve them from defense counsel until August 29, 2019. The two-and-a-half-month

absence of the documents does not exonerate plaintiff, however. First, although plaintiff

has had the documents back in her possession since August 29, 2019, she (1) did not submit

a proposed pretrial order, (2) did not supplement her answers to Interrogatory Nos. 2, 3, 7,

and 9, and (3) did not produce additional documents in her possession responsive to

discovery requests—such as documents she identified and promised to produce during her

August 8, 2019 deposition. Thus, although perhaps plaintiff used the retrieved documents

to draft her written response to document requests that she served on September 23, 2019

(albeit, late), plaintiff has not explained why she continues to ignore the remainder of the

court’s “final warning” order. For example, defendant asserts, and plaintiff does not

dispute, that the documents that were temporarily in defendant’s sole possession did not

relate to the subjects of Interrogatory Nos. 2 (work history), 3 (criminal history), 7

(mitigation), or 9 (physical/emotional damages).

       Despite these findings of plaintiff’s willful inactions, the court does not believe

plaintiff is violating the court’s orders with ill intent. Rather, plaintiff’s violations appear

to be due to a lack of attention to detail and a heretofore extremely lax and casual approach




32
  ECF No. 47 at 2; see also ECF No. 44 at 5 n.2 (noting that defense counsel returned to
plaintiff her original documents during the week of August 26, 2019).
                                              13
       Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 14 of 19




to prosecuting this case. In contrast to other cases in the Tenth Circuit granting dismissal

as a sanction, plaintiff, at least now, appears to be making an effort to complete her

discovery obligations.

         Whether the court warned the litigant that noncompliance would likely result in

dismissal. Significantly, the court repeatedly warned plaintiff that dismissal of her claims

was likely if she continued to fail to comply with court orders. The court explained in its

July 23, 2019 order on defendant’s second motion to compel that continued failure to

comply would result in sanctions, including dismissal and/or attorneys’ fees. During the

August 27, 2019 in-person status conference and written summary that followed, the court

gave plaintiff a “final warning,” that failure to comply would “almost certainly” result in

dismissal and an award of defendant’s attorneys’ fees. This fourth Ehrenhaus factor

therefore tilts toward dismissal.

         Whether lesser sanctions would be appropriate and effective. Although at least three

of the factors support dismissing plaintiff’s claims, the court finds the final factor the most

significant in this case. Ehrenhaus makes clear that before the court may dismiss a case as

a sanction, it must explain why lesser sanctions would be ineffective.33 This is especially

true for pro se plaintiffs, who should not unknowingly lose rights of access to the courts

because of technical violations.34 Particularly in light of plaintiff’s recent actions showing


33
     Ehrenhaus, 965 F.2d at 920, 922.
34
   Id. at 920 n.3 (“Particularly in cases in which a party appears pro se, the court should
carefully assess whether it might appropriately impose some sanction other than dismissal,
so that the party does not unknowingly lose its right of access to the courts because of a
technical violation.”).
                                              14
       Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 15 of 19




she is taking at least some steps toward discovery completion, the court cannot say that

imposing lesser sanctions, such as monetary sanctions, would not spur her to finally and

fully complete her discovery obligations and lead her to actively participate in this case.

“The Court has not imposed any previous sanctions upon plaintiff.”35

         Fed. R. Civ. P. 37(b) empowers the court to sanction litigants who fail to obey

discovery orders.      “When, as here, a litigant’s conduct abuses the judicial process,

imposition of sanctions in the form of an award of attorney fees and costs is a remedy

provided for by law and within the inherent power of the court.”36 “Sanctions under Rule

37 are intended to ensure that a party does not benefit from its failure to comply, and to

deter those who might be tempted to such conduct in the absence of such a deterrent.”37

When a plaintiff is proceeding in forma pauperis, however, this court has recognized the

plaintiff may not have the ability to pay the full amount of attorneys’ fees and costs incurred

by the defendant.38 Thus, the court must sanction in an amount that, on the one hand, would




35
  Leo v. Garmin Int’l., No. 09-2139, 2010 WL 1418586, at *5 (D. Kan. April 7, 2010)
(declining to dismiss case as a sanction but upholding $2,000 sanction against a pro se
plaintiff).
36
     Beilue v. Int’l Bhd. of Teamsters, Local No. 492, 13 F. App’x 810, 813 (10th Cir. 2001).
37
  Starlight Int’l Inc. v. Herlihy, 186 F.R.D. 626, 647 (D. Kan. 1999) (internal quotations
and citation omitted).
38
  McKinzy v. BNSF R.R., No. 08-2365, 2010 WL 420058, at *2 (D. Kan. Feb. 1, 2010)
(upholding order imposing a $700 sanction on a pro se plaintiff proceeding in forma
pauperis (citing ECF No. 121 therein)); McKinzy v. Interstate Bakeries Corp., Nos. 08-
2649 & 09-2081, 2009 WL 2390243, at *1 (D. Kan. Aug. 4, 2009) (upholding sanction
award of $500 imposed on pro se plaintiff proceeding in forma pauperis, despite fees
incurred by defendant in the amount of $3,644).
                                              15
       Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 16 of 19




deter future misconduct but that, on the other hand, would not effectually bar plaintiff from

proceeding with the case (amounting to a de facto dismissal).

         The court finds it just, for the reasons stated above, to impose monetary sanctions

on plaintiff. Defendant asks the court to order plaintiff to pay all of its attorneys’ fees and

costs incurred in preparing its motions to compel and the instant motion for sanctions.

Defendant has not, however, submitted billing records or otherwise indicated the attorney

time extended for such preparation or the rate at which that time was billed. In addition, it

does not appear defendant has taken plaintiff’s financial ability to pay (i.e., the fact that she

has been allowed to proceed in this action in forma pauperis)39 into account when

requesting full payment of its fees. For her part, plaintiff opines that a monetary sanction

would be “draconian,”40 but she does not explain this position or otherwise address

defendant’s fee request.

         Thus, although the court herein grants defendant’s motion to the extent it requests

monetary sanctions, the court retains under advisement the question of the amount to be

paid. By December 2, 2019, the parties are ordered to meet, discuss, and attempt to agree

upon the amount of attorneys’ fees plaintiff will pay defendant as a sanction for her

noncompliance with discovery orders. In the hopefully unlikely event the parties do not

reach an agreement, by December 6, 2019, defendant shall file an accounting of the costs

and legal fees (including supporting documentation, such as attorney time sheets) it



39
     ECF No. 4.
40
     ECF No. 51 at 2.
                                               16
       Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 17 of 19




sustained in filing and briefing its motions to compel and motion for sanctions. Thereafter,

plaintiff may, if she believes it necessary, file a response to defendant’s filing by December

13, 2019.

         IV.    Completion of Discovery and Resetting Deadlines

         On September 25, 2019, the court vacated the remaining deadlines in the amended

scheduling order pending a ruling on the instant motion for sanctions.41 Because the court

has determined that the case will not presently be dismissed as a sanction, the case must be

put back on the path toward trial.

         The first step on that path is the completion of discovery. As determined in Section

II above, discovery remains incomplete as to plaintiff’s document production and answers

to interrogatories. Plaintiff is ordered to supplement her answers to Interrogatory Nos. 2,

3, 7, and 9, and to sign her answers under oath as required by Fed. R. Civ. P. 33(b)(3), no

later than November 25, 2019. In addition, unless the parties can reach agreement on

plaintiff’s document production by November 25, 2019, defendant shall contact the

undersigned’s chambers by e-mail (with a copy to plaintiff) on November 26, 2019, to

inform the court when the parties are available the week of December 2, 2019, to meet in

a courthouse conference room to discuss plaintiff’s document production and to potentially

exchange additional documents. If such a meeting is necessary, plaintiff is ordered to bring

with her every document in her possession, custody, and control that could be deemed at

all relevant to her claims in this action. The undersigned will be available should any


41
     ECF No. 45.
                                              17
     Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 18 of 19




disputes arise at the meeting. By December 10, 2019, defendant shall file a status report

on the state of discovery. In the unlikely event discovery is not complete by that date,

defendant’s deadline to file any additional motion to compel or for sanctions shall be due

on December 13, 2019. Plaintiff should be aware that if any such motion is filed and

deemed meritorious, the undersigned will recommend dismissal of this case.

       The second step toward trial will be resetting the deadlines for submission of a

proposed pretrial order, for dispositive motions, and for trial. After the court receives

defendant’s status report (and potentially resolves an additional discovery motion), the

court will issue a new scheduling order setting these deadlines.

       IT IS THEREFORE ORDERED that defendant’s motion for sanctions (ECF No.

43) is granted and monetary sanctions are awarded defendant. Should the parties be unable

to agree on an amount plaintiff will pay defendant, then defendant shall supplement its fee

request by December 6, 2019, and plaintiff may respond by December 13, 2019.

       IT IS FURTHER ORDERED that plaintiff shall supplement her interrogatory

answers by November 25, 2019. The parties shall confer and attempt to resolve the dispute

over plaintiff’s document production, but if they cannot, defendant shall contact the court

on November 26, 2019.

       Plaintiff is hereby informed that, within 14 days after she is served with a copy of

this order, she may, pursuant to Fed. R. Civ. P. 72 and D. Kan. Rule 72.1.4(a), file written

objections to this order by filing a motion for review of this order. Plaintiff must file any

objections within the 14-day period if she wants to have appellate review of this order. If

plaintiff does not timely file her objections, no court will allow appellate review.
                                             18
Case 2:18-cv-02620-KHV-JPO Document 55 Filed 11/18/19 Page 19 of 19




 November 18, 2019, at Kansas City, Kansas.

                                   s/ James P. O=Hara
                                 James P. O=Hara
                                 U. S. Magistrate Judge




                                   19
